Case: 3:20-cv-00029-GFVT Doc #: 38 Filed: 06/29/20 Page: 1 of 2 - Page ID#: 491




                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION AT FRANKFORT

                                 Electronically filed

 ONLINE MERCHANTS GUILD,

        Plaintiff

 v.                                             Civil Action No. 3:20-cv-00029
                                               Judge Gregory F. Van Tatenhove
 DANIEL CAMERON, in his official
 capacity as ATTORNEY GENERAL
 OF KENTUCKY,

        Defendant




                               NOTICE OF APPEAL


      Notice is given that Daniel Cameron, in his official capacity as Attorney

General of Kentucky, appeals to the United States Court of Appeals for the Sixth

Circuit from the Court’s June 23, 2020 Memorandum Opinion and Order (R. Doc. 36)

granting the Plaintiff’s motion for a preliminary injunction.


                                 Respectfully submitted,

                                 /s/ Justin D. Clark
                                 _______________________________________
                                 Victor B. Maddox (KY Bar No. 43095)
                                 Assistant Deputy Attorney General
                                 J. Christian Lewis (KY Bar No. 87109)
                                 Justin D. Clark (KY Bar No. 89313)
                                 Matthew Cocanougher (KY Bar No. 94292)
                                 Office of Consumer Protection
                                 Office of the Attorney General
                                 1024 Capital Center Drive, Suite 200
                                 Frankfort, Kentucky 40601
Case: 3:20-cv-00029-GFVT Doc #: 38 Filed: 06/29/20 Page: 2 of 2 - Page ID#: 492




                                Tel: (502) 696-5300
                                victor.maddox@ky.gov
                                christian.lewis@ky.gov
                                justind.clark@ky.gov
                                matthew.cocanougher@ky.gov

                                Counsel for Attorney General Daniel Cameron


                          CERTIFICATE OF SERVICE

      I certify that on June 29, 2020, this document was filed with the CM/ECF filing
system, which electronically served a copy to all counsel of record.


                                /s/ Justin D. Clark
                                _______________________________________
                                Justin D. Clark

                                Counsel for Attorney General Daniel Cameron
